UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6303


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IBRAHIM MOHAMED HAOUTAR, a/k/a Alex,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:11-cr-00312-LO-2; 1:12-cv-01074-LO)


Submitted:   May 29, 2014                  Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ibrahim Mohamed Haoutar, Appellant Pro Se.       Rebeca Hidalgo
Bellows, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ibrahim Mohamed Haoutar seeks to appeal the district

court’s order denying his 28 U.S.C. § 2255 (2012) motion.                       We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            When the United States or its officer or agency is a

party to the case, the notice of appeal must be filed no more

than sixty days after the entry of the district court’s final

judgment   or    order,   Fed.    R.    App.     P.    4(a)(1)(B),   unless    the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).      “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                 Bowles v. Russell, 551
U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on August 14, 2013.       The notice of appeal was filed on February

17, 2014. *     Because Haoutar failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period,    we   deny   leave     to    proceed    in    forma   pauperis,     deny

Haoutar’s motion for appointment of counsel, and dismiss the

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
appeal.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     DISMISSED




                                      3